       Case 1:19-cv-00989-LG-RPM Document 66 Filed 01/12/21 Page 1 of 2




                IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                         SOUTHERN DIVISION

 MICHAEL D. WATSON, JR., in his
 official capacity as Secretary of
 State and Trustee of the Public
 Tidelands Trust                                                         PLAINTIFF

 v.                                                CAUSE NO. 1:19cv989-LG-RPM

 U.S. ARMY CORPS OF ENGINEERS;
 GENERAL TODD T. SEMONITE, in
 his official capacity as the
 Commanding General of the United
 States Army Corps of Engineers;
 MISSISSIPPI RIVER COMMISSION;
 and GENERAL R. MARK TOY, in his
 official capacity as the President-
 Designee of the Mississippi River
 Commission                                                          DEFENDANTS

            ORDER DENYING DEFENDANTS’ MOTION TO STAY
           AND EXPEDITED MOTION TO STAY JURISDICTIONAL
      DISCOVERY PENDING ADJUDICATION OF THE MOTION TO STAY

       BEFORE THE COURT is the defendants’ [62] Motion to Stay and

Expedited Motion to Stay Jurisdictional Discovery Pending Adjudication of the

Motion to Stay. The plaintiff has filed a response in opposition to the Motion. After

reviewing the Motion, the record in this matter, and the applicable law, the Court

finds that the defendants’ Motion to Stay should be denied.

       The plaintiff filed this lawsuit seeking injunctive and declaratory relief

concerning the defendants’ opening of the Bonnet Carré Spillway in 2019. After the

defendants filed a Motion to Dismiss for Lack of Jurisdiction, the Court granted the

plaintiff’s Motion for Jurisdictional Discovery. The Court held that the plaintiff
      Case 1:19-cv-00989-LG-RPM Document 66 Filed 01/12/21 Page 2 of 2




would be permitted to conduct discovery narrowly tailored to the precise issue of

whether the defendants’ operation of the Bonnet Carré Spillway in 2019 was within

the contemplation of the original Mississippi River and Tributaries Project when

adopted or approved. The Court recently granted the plaintiff’s request to extend

the jurisdictional discovery deadline to February 18, 2021.

      The defendants now seek a stay of this lawsuit so that they can evaluate

whether recent legislation moots all or part of this lawsuit. The legislation cited by

the defendants is the Water Resources Development Act of 2020, which was

included in the Consolidated Appropriations Act of 2021.

      The Court finds that a stay is not necessary to permit the defendants to

review the effect of this legislation. The case has already been delayed significantly,

and the parties should conduct jurisdictional discovery and review the impact of

recent legislation as expeditiously as possible. As a result, the Court finds that the

Motion for a Stay should be denied.

      IT IS, THEREFORE, ORDERED AND ADJUDGED that the defendants’

[62] Motion to Stay and Expedited Motion to Stay Jurisdictional Discovery Pending

Adjudication of the Motion to Stay is DENIED.

      SO ORDERED AND ADJUDGED this the 12th day of January, 2021.


                                                s/   Louis Guirola, Jr.
                                                Louis Guirola, Jr.
                                                United States District Judge




                                          -2-
